t c summary opinion united_states tax_court jack d eller petitioner v commissioner of internal revenue respondent docket no 23041-04s filed date i jay katz for petitioner thomas m rath for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be cited as precedent for any other case in a notice_of_deficiency issued to petitioner on date respondent determined deficiencies as follows year amount dollar_figure big_number big_number petitioner does not challenge the amount of the deficiency for any of the years in issue instead petitioner claims relief from the deficiency for each year under sec_6015 background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in delaware the circumstances surrounding the determinations of the above-referenced deficiencies are summarized in the following excerpt taken from 277_f3d_339 3d cir from to anthony gricco was the regional manager for private companies that contracted with the philadelphia parking authority to operate the parking facilities at the philadelphia international airport gricco was responsible for the general operation of the facilities including the hiring of employees and the collection of parking fees michael mccardell gricco’s brother-in-law was gricco’s chief assistant mccardell oversaw the day-to-day activities of the tollbooths and picked up money from the cashiers at the end of their shifts the parking facilities at the airport used automated ticket machines as well as cashiers upon entering a lot a customer would take a ticket from a machine the date and time would be printed on the ticket and encoded in the magnetic strip on the back to leave the lot the customer would drive to a tollbooth and the ticket would be put into another machine this machine would read the date and time of issuance calculate the length of time that the customer had parked in the lot and display the parking fee owed the customer would then pay the cashier in the tollbooth at the end of a shift each cashier would bundle together the tickets and cash received and put them in a brown bag labeled with the cashier’s name and the number of the tollbooth each cashier would also place in the bag a tape from the ticket-reading machine that provided a record of the tickets that the machine had processed the supervisors then would forward the bags to gricco’s assistants in early gricco mccardell and others made a plan to steal money by substituting customers’ real tickets with replacement tickets showing false dates and times of entry a customer who had parked in the lot for a long period of time would have a real ticket reflecting a high parking fee on leaving the lot the customer would pay this fee to the cashier however instead of inserting the real ticket into the ticket- reading machine a cashier participating in the scheme would insert a replacement ticket and the machine would calculate the parking fee based on the false date and time stamped on the replacement ticket this replacement ticket would indicate that the customer had parked for only a short_period of time and thus the parking fee would be much lower the thieves would pocket the difference between the amount_paid by the customer and the amount of the fee shown on the replacement tickets michael flannery a technician for the company responsible for maintaining the ticket machines provided the replacement tickets flannery also disabled the fare displays on the ticket-reading machines so that customers could not see that the parking fees that they were paying were higher than the fees recorded by the machines flannery initially supplied gricco with replacement tickets by removing tickets from the ticket-issuing machines and then resetting the counters on those machines in the beginning flannery obtained tickets a day using this method and one cashier enlisted by gricco used the replacement tickets to steal cash gricco scheduled either mccardell or david million another supervisor to oversee the tollbooth plaza at which this cashier worked gradually more corrupt cashiers were enlisted and eventually flannery began printing counterfeit tickets gricco mccardell million and flannery expanded their scheme over the next four years at first gricco enlisted cashiers who had engaged in a similar but smaller scheme in eventually gricco recruited about other cashiers to participate flannery delivered the counterfeit tickets that he manufactured to gricco mccardell or mccardell’s wife mccardell then distributed the replacement tickets to the corrupt cashiers and at the end of their shifts mccardell picked up the stolen money and forwarded it to gricco who distributed the money among the participants the cashiers received a portion of the proceeds stolen during their shifts and the rest was divided into four equal shares for gricco mccardell million and flannery the leading participants in the scheme did not report their unlawful income on their federal_income_tax returns gricco kept his money in a safe loaned cash to others and received repayments in the form of checks or money orders gave cash to family members and placed real_estate under his family members’ names through a real_estate broker named ludwig cappozi gricco purchased several properties for cash capozzi also engaged in real_estate transactions with mccardell’s wife who used cash to purchase properties under both her own and mccardell’s name the cashiers involved in the scheme also failed to report their unlawful income on their income_tax returns they did not deposit their embezzled funds into banks for fear of being detected by the internal_revenue_service gricco cautioned some cashiers not to put their money in banks and he advised flannery and million to invest in real_estate through capozzi the scheme ended in date when the philadelphia district attorney’s office executed search warrants at the airport in date the commonwealth of pennsylvania brought state charges of theft forgery and unlawful use of a computer against gricco mccardell flannery million and numerous cashiers the cashiers waived their right to a jury trial and were convicted in the philadelphia court of common pleas after a three-day jury trial gricco mccardell and million were acquitted and the judge dismissed flannery’s case in date a federal grand jury returned an indictment against gricco mccardell million and flannery for conspiracy to defraud the united_states by obstructing the lawful function of the internal_revenue_service in the collection of federal income taxes in violation of u s c sec_371 tax_evasion in violation of sec_7201 and making false federal_income_tax returns in violation of sec_7206 prior to trial million and flannery pleaded guilty and agreed to testify for the prosecution gricco and mccardell proceeded to trial the jury found gricco and mccardell guilty on all counts the government submitted a sentencing memorandum asserting that the total amount stolen between and was dollar_figure million and that the tax loss was dollar_figure ie of dollar_figure million one of the cashiers referenced above is carol pulgini petitioner’s former spouse her involvement in the above- described scheme netted her no less than dollar_figure during dollar_figure during and dollar_figure during the illegal income needless to say her employment with the parking authority was terminated when her involvement was discovered she was tried convicted and incarcerated for various criminal charges arising from her involvement in the scheme petitioner met his former spouse in date they began living together in petitioner’s house in date when petitioner’s former spouse was pregnant with their first child who was born later that year petitioner and his former spouse married in date when she was pregnant with their second child born the next year they were divorced in date petitioner and his former spouse filed a joint federal_income_tax return for each year in issue the illegal income is not included in the income reported on any of those returns petitioner was not aware of his former spouse’s involvement in the above-described scheme at the time he signed any of those income_tax returns petitioner agrees that for each year in issue respondent has properly determined the amount of the deficiency attributable to the omission of the illegal income nevertheless according to petitioner he should be relieved from liability for those deficiencies under sec_6015 discussion in general spouses filing a joint federal_income_tax return are jointly and severally responsible for the full income_tax_liability ultimately determined with respect to the year for which the return was filed sec_6013 114_tc_276 sec_6015 however provides various means by which a spouse can be relieved of this joint_and_several obligation 119_tc_306 affd 101_fedappx_34 6th cir one means is provided in sec_6015 upon election of its application by the taxpayer that section limits an individual’s liability for a deficiency to the portion of the deficiency properly allocable to that individual under sec_6015 in general an item that gives rise to a deficiency on a joint federal_income_tax return will be allocated to the individuals who file the return in the same manner as that item would have been allocated had those individuals filed separate returns sec_6015 in this case the deficiency for each year in issue is entirely attributable to petitioner’s former spouse petitioner’s sec_6015 election has been made in this proceeding respondent agrees that petitioner is eligible to make the election and further agrees that the election is timely see sec_6015 and b respondent argues however that petitioner’s sec_6015 election is not valid with respect to any of the deficiencies here in dispute because at the time petitioner signed the return for each year he had actual knowledge of the item giving rise to the deficiency not allocable to him under sec_6015 sec_6015 respondent bears the burden_of_proof on the point sec_6015 petitioner testified that at the time he signed each return he was unaware of his former spouse’s participation in the parking lot scheme and he was further unaware of any of the illegal income she received as a result petitioner’s former spouse testified that although petitioner did not know about her illegal activities he was aware of the illegal income as between the two we find petitioner’s version of the events to be the more credible other evidence supports our finding in this regard petitioner’s liability for each deficiency here in dispute is subject_to his election under sec_6015 for each year in issue under the circumstances we need not address petitioner’s claim for relief under other provisions of sec_6015 to reflect the foregoing decision will be entered under rule
